Title: Abigail Adams to Sarah Livingston Jay, 20 February 1789
From: Adams, Abigail
To: Jay, Sarah Livingston


        
          Braintree Febry 20th 1789
          my dear madam
        
        When I left your Hospitable mansion, I did not design so many days should have elapsed, before I had express’d to you the pleasing sense I entertaind of your kindness and Friendship. they have left a durable impression upon my mind, and an ardent desire to cultivate them in future.
        
        I reachd Home Ten days after I left Newyork. we had an agreeable journey, good Roads fine weather and tolerable accommodations. our Musk and Lemon Brandy were of great service to us, and we never faild to Toast the donor, Whilst our Hearts were warmed by the Recollection. I hope my dear madam that your Health is better than when I left you, and this not for your own sake only, but for that of your worthy partner, who I am sure sympathized so much with you, that he never really Breakfasted the whole time I was with you; my best Regards attend him. I hope both he and you will one day do me the Honour of visiting Braintree, where I would do all within my power to Render the fireside as social and as pleasing as I found Broad Way.
        If Miss Levingston is still with you pray present my Regards to her. my Love to Master Peter, the Grave Maria & the sprightly little French Girl. Compliments to Mrs Knox to Lady Kitty, and to all the other Ladies from whom I received particular attentions whilst at Newyork, and do me the Favour to let me hear from you by the first opportunity— This Letter will be deliverd to you by mr Ames, the Suffolk Representitive, a Young Gentlemen of an amiable Character and very good abilities, he was so good as to offer to take Charge of any letters I might have for Newyork. I have embraced this opportunity to present my little Friend Maria with a Book which I hope may be pleasing & usefull to her
        mr Adams joins me in affectionate Regards to mr Jay, & best wishes for your Health and happiness— be assured I am my dear Madam with sentiments / of Esteem and Regard Your / Friend & Humble Servant
        Abigail Adams
      